Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi et al. (JPH0527037, hereinafter Izumi, translated).
Regarding claim 7, Izumi teaches a surrounding circumstance monitoring apparatus (laser radar apparatus 4, [0002], Fig. 2) comprising: 
a housing that is configured to form a housing space therein (lens 5 and frame make space as shown in Fig. 2); and 
a monitoring unit in the housing space and configured to monitor a surrounding circumstance of a vehicle (laser emitter 8 and receiver 11, [0002]; by projecting a laser beam signal to the target vehicle, and receives the reflected light signal at the target vehicle of the signal, the reception of the reflected light signal from the time of the projection of the signal by 
wherein a flange protrudes in a downwardly direction from a bottom surface of the housing so as to be inclined with respect to the bottom surface of the housing (Fig. 2 teaches configuration and shape of flanges below lens 5 that corresponds in shape to that of the present invention).
Regarding claim 8, Izumi teaches wherein the housing is configured to be fixed to an inside of an exterior member of the vehicle so that a distance between the flange and the exterior member increases in a direction toward a lower end of the flange (Fig. 1 teaches mounting of laser radar apparatus 4 in automobile 1 and described in [0002]; Fig. 2 teaches the flange extending away and down from vehicle).
Regarding claim 9, Izumi teaches wherein the exterior member is located at a front part of the vehicle, and the flange is inclined away from the front part of the vehicle in the downwardly direction, so that the flange is inclined with respect to a vertical direction of the vehicle (Fig. 1 and [0002] teach apparatus is installed in front bumper 2 of automobile 1; Fig. 2 teaches the flange extending away and down from vehicle in an incline).
Regarding claim 10, Izumi teaches wherein the exterior member is located at a rear part of the vehicle, and the flange is inclined away from the rear part of the vehicle in the downwardly direction, so that the flange is inclined with respect to a vertical direction of the vehicle ([0002] teaches apparatus is installed in rear of automobile 1; Fig. 2 teaches the flange extending away and down from vehicle in an incline).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852